Citation Nr: 0320599	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

3.  Entitlement to service connection for a disability 
manifested by fainting spells.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from November 1942 to March 
1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
determined that new and material evidence had not been 
presented to reopen claims of service connection for a 
psychiatric disorder and a heart disorder.  The RO also 
denied service connection for a disability manifested by 
fainting spells.  

A hearing was scheduled at the RO in June 2003 before a 
traveling section of the Board.  But the veteran did not 
appear at his scheduled hearing.  He has not contacted 
the Board to explain his absence or to request that his 
hearing be rescheduled.  Therefore, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1948, the 
Board denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder classified as 
psychoneurosis, anxiety state.

2.  Evidence received subsequent to the November 1948 RO 
decision is cumulative or redundant and is not so significant 
that it must be considered in order to fairly decide the 
merits of the case.  

3.  In an unappealed decision dated in November 1948, the RO 
last denied the veteran's claim of entitlement to service 
connection for a heart disorder.  

4.  Evidence received subsequent to the November 1948 RO 
decision is cumulative or redundant and is not so significant 
that it must be considered in order to fairly decide the 
merits of the case.  

5.  An organic disorder manifested by fainting spells was not 
shown to be present during service, and any vertigo now 
present referable to an organic disorder was first manifested 
many years after service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  The November 1948 decision of the RO denying service 
connection for a psychiatric disorder classified as 
psychoneurosis, anxiety state is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the RO's November 1948 decision 
is not new and material, and the claim of entitlement to 
service connection for psychiatric disorder classified as 
psychoneurosis, anxiety state is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The November 1948 decision of the RO denying service 
connection for a heart disorder is final.  38 U.S.C.A. 
§ 7105.

4.  Evidence received since the RO's November1948 decision is 
not new and material, and the claim of entitlement to service 
connection for a heart disorder is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

5.  A disorder manifested by fainting spells was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And regulations implementing the VCAA have been 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also must point out, however, that the change in 
definition of what constitutes new and material evidence is 
inapplicable to a petition, as here, which was filed before 
August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.

The rating decision appealed, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the veteran of the evidence 
needed to prevail.  Also in a letter dated in July 2001 and 
in the March 2002 SOC and September 2002 SSOC, in particular, 
the RO specifically informed the veteran of what information 
he needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  
Furthermore, he was advised that the RO would obtain VA 
medical records that he identified.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Also in connection with the current appeal, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The claimant has provided authorizations, and his private 
medical records were obtained.  So there is no indication 
that additional evidence exists and can be obtained on the 
issues here in question.  Adjudication of this appeal, then, 
without referral to the RO for further consideration under 
the new laws and regulations, poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except for defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

The United States Court of Appeals for Veterans Claims has 
held that a history of preservice existence of conditions 
recorded at the time of an enlistment examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b) (2002).  
See also Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a),(b) (2002).  Intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.
 
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  


Analysis

A.  New and Material Evidence-Psychiatric and Heart 
Disorders

Historically, the RO issued a rating decision in March 1947 
denying service connection for a psychiatric disorder 
classified as psychoneurosis, anxiety state.  It was 
determined that the nervous condition had its inception prior 
to service and was not aggravated by service.  The veteran 
was informed of that decision by letter dated that same 
month.  He did not appeal within the one year prescribed 
period.  

Further, by rating decision of January 1948, the RO denied 
service connection for a heart disorder.  It was determined 
that there was no evidence of incurrence or aggravation of a 
heart condition during the veteran's period of service.  The 
veteran subsequently provided additional evidence in support 
of claims seeking service connection for psychiatric and 
heart disorders.  The RO issued a decision in November 1948 
finding that the additional evidence was not new and 
material.  The veteran was informed of that decision by 
letter dated that same month.  He did not appeal within the 
one year prescribed period.  With respect to claims of 
service connection for psychiatric and heart disorders, the 
November 1948 rating decision was the last final denial of 
either claim on any basis.

The evidence considered in connection with the RO's rating 
decisions of March 1947 and November 1948 included the 
following:  Service medical records, sworn statements from 
friends and associates, and a report from a private 
physician.  

No pertinent disorders, including cardiovascular or 
psychiatric defects, were noted when the veteran was examined 
in November 1942 for service entrance.  He was admitted to a 
service department medical facility in late January 1943 with 
vague, multitudinous complaints referable to many parts of 
the gastrointestinal system.  He related that, for the past 
two years, he had experienced continuous headaches with 
occasional dizziness and tinnitus, as well as falling 
occasionally.  The veteran gave a history of having sustained 
a cerebral concussion four years before (1938) when he ran 
into a wall playing basketball.  He was reportedly 
unconscious for two hours.  He indicated that he had struck 
his head with a stick eleven years before and had been 
unconscious at the time for 45 minutes.  

On general physical examination on admission to the hospital, 
it was found that the veteran's blood pressure was 118/78.  
The point of maximal impulse of the heart in the fifth 
intercostal space was within normal limits.  There was 
regular sinus rhythm.  Pulse rate was 124.  No thrills or 
murmurs were heard and heart sounds were good.  The nervous 
system was physiological.  During hospitalization, a 
gastrointestinal work-up was performed and was negative.  
Additionally, the veteran signed a statement to the effect 
that he had experienced stomach trouble for the past 2 1/2 
years and acknowledged that stomach trouble had existed prior 
to his entry into service.  

The diagnosis in March 1943, at discharge from the hospital, 
was psychoneurosis, anxiety state, severe, as manifested by 
vertigo, weakness and gastrointestinal disturbances.  The 
assessment of a physician was that the veteran's condition 
existed prior to service and that the condition had improved 
at discharge from the hospital.  The veteran was discharged 
from service by reason of psychoneurosis, anxiety state.  

An original claim for service connection for a nervous and 
heart conditions was received in February 1947.  The veteran 
claimed that he had been born and reared on a farm and had 
been capable of farm work from an early age.  He stated that 
he had not had any trouble with his nerves of heart until he 
was drafted into the Army.  Reportedly, he first began to 
have trouble with his nerves and his heart function while he 
was in military service.  He maintained that problems with 
his nerves and heart, which started in the Army, persisted 
after service and left him unable to do much labor.  

A sworn statement, dated in October 1948, was received from 
Joseph S. Edmondson, M.D.  The veteran related that, since 
discharge from service, he had been highly nervous; he had 
weak spells; he felt feverish.  He got weak and felt as if he 
were going to faint.  There were some sleep problems.  He 
avoided being in crowds; he felt better off to himself.  He 
noticed that his heart beat fast almost all the time.  
Physical examination revealed that the veteran was easily 
excitable and had an anxious expression.  Pulse rate was as 
follows:  resting-125; after exercise-140; two minutes 
after exercise-128.  Pulse rate, measured earlier in October 
1948, had been 126 and 128.  Clinical inspection currently 
showed that heart sounds were normal and that the heart had 
regular rhythm; heart rate was very rapid.  A slight tremor 
of the hands was seen.  The diagnoses were anxiety neurosis, 
moderate degree; fever, undermined origin; and tachycardia, 
severe, undetermined origin.  It was the physician's opinion 
that the veteran had had fever and tachycardia for a long 
time and that he was not physically able to work.

Affidavits, dated in November 1948, were received from former 
fellow servicemen and from individuals who had known the 
veteran almost all his life.  Former fellow servicemen 
reported that the veteran had not complained of any ailments 
on the drill field or while performing other duties during 
the first several weeks in the Army.  However, he later 
complained of fever, heart trouble, and excessive weakness 
and nervousness.  The veteran's neighbors reported that the 
veteran was able to do full-time, hard labor prior to 
service.  However, he complained of running fever, his heart 
bothering him, and excessive weakness and nervousness since 
his discharge from the Army.  The veteran could scarcely do 
any labor since he came home from service because of these 
problems.  

The evidence added to the record since the RO's March 1947 
and November 1948 rating decisions includes clinical records 
of treatment from private medical providers, VA medical 
records, a transcript of a hearing conducted at the RO before 
a VA hearing officer, and a statement from a pharmacist.  

Clinical records from the following private medical providers 
were added to the claims file subsequent to the June 2001 
application to reopen claims of service connection for 
psychiatric and heart disorders:  Guy Farmer, M.D., treatment 
records dated from December 1986 to July 2001; O. Lynn 
Hamblin, M.D., dated from June 1982 to July 2001, Family 
Medical Clinic of Vardaman, dated from March 1999 to July 
2001, and Cardiology Consultants of Oxford, dated from May 
1999 to August 2001.  Cumulatively, these records reflect 
that the veteran complained of heart palpitations, as well as 
dizziness and light-headedness, including a syncopal episode.  
The impressions included mild sinus tachycardia, probably 
secondary to anxiety reaction; and vertigo, probably 
secondary to labyrinthitis.  An electrocardiogram showed 
borderline abnormal changes possibly due to myocardial 
ischemia.  The pertinent diagnoses included coronary artery 
disease, hypertension, benign vertigo, and anxiety/depressive 
reactions.  The clinical records contain no medical opinion 
about the etiology of the veteran's cardiovascular disease or 
his anxiety/depressive reactions.  Although a clinician 
attributed vertigo to labyrinthitis, there is no medical 
opinion dating the onset of vertigo or labyrithitis prior to 
the period of postservice treatment reflected by the clinical 
records.  

VA medical records, dated from January 2001 to March 2002, 
have been associated with the claims file.  In May 2001, the 
diagnoses on Axis I were anxiety, NOS and rule out dementia; 
the diagnoses on Axis III included hypertension and status 
post cardiac stent.  

A hearing was held in September 2002 at the RO before a VA 
hearing officer.  In testimony, the veteran related that he 
was in very good health before he entered service in 1942.  
He noted that he was a farmer and did manual labor before 
service.  He pointed out that a preservice head injury was 
quite minor.  In this regard, he stated that, while playing 
basketball at age 16, he ran into a wall and momentarily had 
the breath knocked out of him; however, he did not lose 
consciousness and finished the game.  He remarked that there 
were no symptoms following the preservice head trauma.  He 
stated that he first began to have nervous symptoms, racing 
of the heart, and fainting spells while he was on active 
duty.  He pointed out that he could not longer do farm work 
after service because of limitations imposed by his nervous 
condition, heart condition and fainting spells.  Testimony 
from the veteran's spouse was to essentially the same effect.  

John J. Adams, in a statement dated in September 2002, 
advised that he was a registered pharmacist.  He noted that 
he and his father, also a registered pharmacist, had filled 
the veteran's prescriptions over many years during the period 
from 1934 to 1997.  He stated that the veteran had received 
medication for the heart and, from time to time, medication 
for the nerves.  

With respect to a psychoneurosis, anxiety state, the evidence 
of record in March 1947 showed that no psychiatric disorders 
were noted during the veteran's military enlistment 
physical examination.  Thus, he is accorded the presumption 
of soundness at service entrance regarding psychiatric 
disorders.  Here, however, the existence of a preservice 
psychiatric condition was identified by a thorough medical 
evaluation, including psychiatric consultation, which was 
performed during a period of hospitalization after the 
veteran entered on active duty.  The determination that the 
veteran's psychoneurosis, anxiety state preexisted service 
was based on both the veteran's statements made for treatment 
purposes and on clinical findings.

On the evidence then of record, the RO determined that the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence to the contrary.  Thereafter, the 
question for the RO to decide was whether the preservice 
psychiatric disorder was aggravated during service and, if 
so, whether the condition increased in severity beyond 
natural progress.  

A review of the record shows that the veteran's nervous 
symptoms had improved by the time he was released from the 
period hospitalization during service.  A sworn statement 
from his private physician, made several years after the 
veteran was discharged from service, indicates that the 
veteran displayed a collection of nervous symptoms, similar 
in character and degree to what he had manifested during 
service; namely, a heightened excitability and anxiousness.  
However, the veteran's private physician found the veteran's 
psychoneurosis to be no more than moderate in degree.  In 
all, the available medical evidence before the RO in March 
1947 demonstrated that any increase in nervous symptoms 
during service represented no more than a temporary flare-up 
of the veteran's preservice psychoneurosis, anxiety state, 
rather than a permanent increase in severity of his 
preexisting psychiatric disorder.

Evidence before the RO n March 1947 also included sworn 
statements from former fellow servicemen and from 
longstanding neighbors about the veteran's fit health before 
service, his nervous manifestations during service, and the 
persistence of a nervous condition during the years shortly 
after the veteran returned from service.  These statements 
amount to opinions about the etiology and course of the 
veteran's psychoneurosis, anxiety state.  

The assertions of the veteran and his lay affiants was the 
only evidence showing that psychoneurosis, anxiety state had 
its onset in service.  There is no indication from the record 
that they had medical training or expertise.  As lay persons, 
they were not competent to offer medical opinions regarding 
the diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  By contrast, the 
competent medical evidence then of record demonstrated that 
psychoneurosis, anxiety state preexisted service and was not 
aggravated therein.  

With respect to a heart disorder, the evidence of record in 
November 1948 showed that the veteran had an elevated pulse 
rate when he was evaluated in service for symptoms which were 
attributed to psychoneurosis, anxiety state.  A few years 
after service, a private physician detected an elevated pulse 
rate, which he identified as tachycardia, although he was 
unable to identify the origin of the tachycardia.  
Significantly however, the Board notes that the rates of 
elevated pulse recorded by the private physician were similar 
to the rate of elevated pulse recorded by service department 
examiners during the veteran's inservice hospitalization, 
when no organic heart or vascular disorders were found.  

Evidence before the RO in November 1948 also included sworn 
statements from former fellow servicemen and from 
longstanding neighbors indicating that the veteran first 
experienced a heart ailment during service.  As noted above, 
the opinions of lay affiants are simply not competent 
evidence about the etiology of a disorder, including in this 
instance, organic heart disease, and any associated 
tachycardia.  See, Espiritu.

Evidence added to the record subsequent to the RO's March 
1947 and November 1948 rating decisions includes testimony 
from the veteran and his spouse to the effect that the 
veteran was in sound health prior to service and first 
developed nervous and heart conditions while he was on active 
duty.  This evidence is not new since it is similar to 
statements from the veteran and lay affiants which were 
previously of record.  

Also added to the record were medical reports from both VA 
and private medical providers.  The additional medical 
evidence, although not previously considered, is cumulative 
of evidence of record previously considered by the RO.  It 
merely shows the veteran's continuing treatment for 
psychoneuroses, including previously noted anxiety reaction, 
and more recently noted depressive reaction.  The additional 
medical evidence also merely shows continuing treatment for 
cardiovascular disorders, now definitely identified as 
coronary artery disease and hypertension.  Further, the 
additional medical evidence does not relate the veteran's 
current psychiatric or cardiovascular disorders to military 
service, nor does it provide medical opinion indicating that 
preexisting psychiatric disability underwent any increase in 
severity while the veteran was in the Army.  

The statement from the veteran's family pharmacist is new 
evidence.  However, it merely indicates that the veteran was 
prescribed medication for nervous and heart conditions over 
the years.  The pharmacist did not venture an opinion about 
the inception or course of the veteran's psychoneuroses or of 
his cardiovascular disease.  In sum, the additional 
testimonial and medical evidence is not new and material.  

For reasons discussed above, the Board finds that new and 
material evidence has not been submitted to reopen the claims 
of service connection for a psychiatric or heart disorders.  
Accordingly, the application to reopen the claims of service 
connection must be denied.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the benefit 
of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.  Service Connection-Disorder Manifested by Fainting 
Spells

As discussed above, service medical records disclose that the 
veteran was hospitalized for a period of time to evaluate a 
collection of symptoms, including dizziness and vertigo.  He 
made statements for treatment purposes referring to two 
episodes of preservice head trauma which resulted in loss of 
consciousness.  These episodes of preservice head trauma had 
reportedly occurred within eleven years of the history 
recorded in service.  By contrast, in recent testimony 
obtained almost 60 years after the veteran left military 
service, he stated that he did not lose consciousness in the 
one episode of preservice head trauma he recalled.  In any 
event, the Board notes that no disorders manifested by 
dizziness or vertigo were noted on the service entrance 
examination, and the that the veteran is accorded the 
presumption of soundness at service entrance with respect to 
any dizziness or vertigo.  

A review of the record shows that any dizziness or vertigo 
the veteran experienced in service did not stem from an 
organic disorder.  Rather, the medical evidence shows that 
any inservice dizziness or vertigo was a manifestation of the 
veteran's psychoneurosis.  Dr. Edmondson, a few years after 
service, recorded the veteran's complaint of feeling faint, a 
complaint which, significantly, was voiced in combination 
with complaints of weakness and nervousness, a symptom 
combination similar to that which was observed by service 
department examiners.  In any event, the physician did not 
then attribute the veteran's complaint of feeling faint to 
any underlying organic disorder.  Benign vertigo, potentially 
referable to an organic disorder identified as labyrinthitis, 
was first confirmed by medical evidence decades after the 
veteran's discharge from military service, and there is no 
medical opinion in the record attributing either benign 
vertigo or labyrinthitis to the period of time when the 
veteran was in the Army.

At bottom, the veteran's assertion, that he has a disability 
manifested by fainting spells of service onset, is the only 
evidence linking the claimed condition to service.  His 
spouse has joined him in making that assertion.  Again, as 
lay persons, they are not competent to offer an opinion about 
the etiology of any current disability manifested by fainting 
spells.  See, Espiritu.

For all the foregoing reasons, the claim for service 
connection for a disability manifested by fainting spells 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, and the appeal is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder, and the appeal is denied.

Service connection for a disability manifested by fainting 
spells is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

